                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

NICOLE BARILLA,

                 Plaintiff,

v.                                                         Case No: 2:19-cv-46-FtM-99UAM

SETERUS, INC,

               Defendant.


                                              ORDER

       This matter comes before the Court upon review of the Joint Motion and Proposed Order

Regarding L.R. 3.05 Case Management Conference and Extending Plaintiff’s Deadline for

Moving for Class Certification and Incorporated Memorandum of Law. Doc. 10. The parties

request the Court’s permission to hold their Case Management Conference (“CMC”) by telephone

and request that the Court extend the class certification motion deadline pending the parties’

proposal in their Case Management Report (“CMR”). Id. at 1-2.

       Under Middle District of Florida Local Rule 4.04, a plaintiff in a class action must move

for class certification under Rule 23(c)(1) of the Federal Rules of Civil Procedure within 90 days

after the filing of the initial complaint. M.D. Fla. R. 4.04(b). A district court has discretion to

prescribe a different deadline for filing a motion for class certification, however. See Martinez-

Mendoza v. Champion Int’l Corp., 340 F.3d 1200, 1216 n.38 (11th Cir. 2003). If discovery

related to the class certification issue is necessary, the parties may move the Court for leave to take

such discovery before the Case Management Conference. M.D. Fla. R. 4.04(b).

       Here, Plaintiff’s class certification motion is currently due April 25, 2019. See M.D. Fla.

R. 4.04(b); Doc. 1. The parties request to extend the class certification motion deadline to a date
to be determined by the Court after the parties file their CMR, stating that the parties need to take

discovery before filing the class certification motion. Doc. 10 at 1-2. As this is the parties’ first

request to extend the class certification motion deadline and discovery has not yet commenced, the

undersigned finds good cause to grant the extension, but not to the indefinite extent requested.

Instead, the undersigned will grant an extension of 30 days for the motion for class certification at

this time, but the parties may propose an alternative deadline in their CMR, which the undersigned

will take under advisement. Finally, the undersigned finds good cause to allow the parties to

conduct their CMC by telephone.

       ACCORDINGLY, it is

       ORDERED:

       The Joint Motion and Proposed Order Regarding L.R. 3.05 Case Management Conference

and Extending Plaintiff’s Deadline for Moving for Class Certification and Incorporated

Memorandum of Law (Doc. 10) is GRANTED in part. Plaintiff shall have up to and including

May 27, 2019 to file her motion for class certification, but the parties may propose an alternative

deadline in their Case Management Report. The parties may conduct their Case Management

Conference by telephone.

       DONE and ORDERED in Fort Myers, Florida on this 9th day of April, 2019.




Copies:
Counsel of record




                                                -2-
